Citation Nr: 0630143	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-28 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 2002) for additional disability due to 
residuals of a rectus muscles transection, status post 
hysterectomy and right salpingo-oophorectomy at a VA medical 
facility in February 1997.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
October 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Houston, 
Texas, regional office (RO) of the Department of Veterans 
Affairs (VA).  In January 2006, the veteran testified at a 
hearing before the undersigned.

Entitlement to compensation under 38 U.S.C.A. § 1151 was 
denied in a June 1999 rating decision.  This decision is 
final because the veteran failed to perfect an appeal.  
38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claim to reopen may be considered on the 
merits only if new and material evidence has been submitted 
since the last final decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).  

At the veteran's January 2006 hearing she raised a claim of 
entitlement to increased ratings for her service connected 
ankle disabilities.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  A June 1999 rating decision denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability due to residuals of a rectus muscles transection, 
status post hysterectomy and right salpingo-oophorectomy at a 
VA medical facility in February 1997; the appellant did not 
perfect an appeal.

2.  Evidence received since the June 1999 RO denial is 
cumulative of that previously of record.

3.  Bilateral pes planus is not manifested by a pronounced 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional disability due to 
residuals of a rectus muscles transection, status post 
hysterectomy and right salpingo-oophorectomy at a VA medical 
facility in February 1997.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 
3.159 (2005).

2.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5276 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The veteran 
must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2002, prior 
to the appealed from rating decision, fulfills the provisions 
of 38 U.S.C.A. § 5103(a) save for a failure to provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
That failure is harmless because the preponderance of the 
evidence is against the appellant's application to reopen and 
the claim for an increased rating, and any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all identified postservice medical records 
including all of her records from the Houston VA Medical 
Center, including those surrounding the February 1997 
surgery, and records from Brazosport Memorial Hospital.  

As to entitlement to an increased rating for bilateral pes 
planus, the veteran was also provided several VA 
examinations.  

As to the application to reopen a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151, adjudication of her 
claim may go forward without a VA examination because no 
right to an examination attaches where, as here, the record 
does not contain a current diagnosis of residual disabilities 
arising from the alleged injury due to VA medical care.  
38 U.S.C.A. § 5103A.  

As to the United States Court of Appeals for Veterans Claims 
(Court) holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
regarding the type of notice claimants must be provided when 
making an application to reopen a previously denied claim, 
the Board finds that adjudication of the claim to reopen may 
go forward because the June 2003 correspondence, along with 
its attachments, provided the veteran with notice of, among 
other things, what elements were required to establish 
entitlement to compensation under 38 U.S.C.A. § 1151.  Notice 
was also provided explaining what element was found 
insufficient in the previous denial (i.e., the record did not 
contain a diagnosis of a residual disability due to 
transaction of the rectus muscles during the February 1997 VA 
surgery).  38 U.S.C.A. §§ 5103, 5108; 38 C.F.R. § 3.156.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Claim to Reopen

The appellant contends that since her February 1997 surgery, 
during which her rectus muscles were cut, either by mistake 
and/or without informed consent, she has had problems with 
chronic pain, diarrhea, and reflux, lesions, and an abdominal 
muscle hernia that have necessitated additional surgeries.  
It is requested that the veteran be afforded the benefit of 
the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the June 1999 rating decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available in June 1999 consisted of VA treatment 
records dating from January 1994 to February 1999, and 
Brazosport Memorial Hospital treatment records dated from 
July 1994 to April 1998.  

Pre-surgical private and VA treatment records show complaints 
and treatment for pelvic pain diagnosed as endometriosis 
and/or a suspected bladder tumor.  See Brazosport Memorial 
Hospital treatment records dated from July 1994 to August 
1996; VA treatment records dated from December 1996 to 
February 1997.  A January 1997 VA computerized tomography 
(CT), and a cystoscopy confirmed a bladder wall mass.  

In February 1997, the veteran underwent a hysterectomy, a 
right salpingo-oophorectomy, and a bladder repair at the 
Houston VA Medical Center because of endometriosis, a right 
ovarian cyst, and a bladder tumor.  

The February 1997 post operative report from the VA 
urological surgeon noted that the veteran was undergoing a 
hysterectomy secondary to pelvic pain with laboratory 
evidence of a bladder wall mass.  The report did not 
reference the rectus muscles. 

The February 1997 post operative report stated, among other 
things, that 

[t]he rectus muscles [were] transected 
near their insertion in order to obtain 
more room for the urological surgeon to 
perform excision of the portion of the 
bladder, since the exposure was necessary 
and it was most easily obtained by 
transecting the rectus muscles.  However, 
in the closure, it was not possible to 
reattach them in order to bring them 
together in the midline.  The aponeurosis 
of the external and internal oblique 
however were approximated with . . . 
sutures.  The subcutaneous tissue was 
brought together with . . . sutures and 
the skin was sutured.

It was opined that the veteran withstood the procedure well 
and was taken to the recovery room.  

A February 1997 hospital summary reports that her treatment 
course was essentially uncomplicated except for complaints of 
mild bladder spasms and a yeast infection which responded to 
treatment.  After five days, a Foley was removed after 
examination showed no extravasation.  She was able to 
urinate.  She was discharged home with follow-up appointments 
scheduled in several weeks.  Neither the transected rectus 
muscles nor any surgical complications and/or residuals were 
noted.

Post operative treatment records show the veteran's 
complaints and treatment for pelvic pain, blood in her urine, 
and discomfort when voiding.  See VA treatment records dated 
from February 1997 to February 1999; and Brazosport Memorial 
Hospital ultrasound dated in February 1998.  The diagnoses 
included endometriosis, a yeast infection, possible inguinal 
hernia, and possible pelvic adhesions.  Id.

Evidence received since the June 1999 RO denial consists of 
the appellant's and her representative's written statements 
to the RO, hearing testimony, VA treatment records dated from 
September 1997 to February 2002, and Brazosport Memorial 
Hospital treatment records dated from September 1998 to March 
1999.

As to the written statements to the RO and the personal 
hearing testimony, these consist of the appellant's and her 
representative's assertion that claimant's disorders were 
caused by the February 1997 surgery.  This lay evidence was 
available when the RO decided the claim in June 1999.  Then, 
as now, lay persons not trained in the field of medicine, to 
include the claimant and her representative, are not 
competent to offer opinions regarding such medical questions 
as the diagnosis or etiology of the claimed disorders.  Thus, 
these statements and testimony are not competent medical 
evidence showing that any of the claimant's current disorders 
are related to the February 1997 surgery.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358 (2005).  Likewise, these statements 
and testimony do not rise to the level of competent medical 
evidence showing that the disability was an unforeseen event 
and/or the disability was due to VA negligence.  Id.  
Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the claimant continues 
to claim to have current disabilities that were caused by her 
February 1997 surgery is not new evidence within the context 
of 38 C.F.R. § 3.156.  

As to VA and Brazosport Memorial Hospital treatment records, 
the newly submitted medical evidence does not include any 
medical evidence showing that any current disorder, to 
include complaints of chronic abdominal pain, pelvic 
adhesions, endometriosis, and an ovarian cyst are related to 
the February 1997 surgery.  Further, there is no medical 
evidence that any of these disorders represents a disorder 
that is due to an unforeseen event, and/or that a current 
disorder is due to VA negligence.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.  Therefore, the newly received evidence 
proves nothing that was not previously shown.  The fact that 
the claimant continues to have gynecological and 
gastrointestinal problems is not new evidence within the 
context of 38 C.F.R. § 3.156.  

Without new and material evidence the claim may not be 
reopened.  Therefore, the benefit sought on appeal is denied.

Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




The Claim for an Increased Rating

As to entitlement to an increased rating for bilateral pes 
planus, the veteran contends that it is manifested by 
increased adverse symptomatology that entitles her to an 
increased rating.  It is requested that the veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  
Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Historically, a December 1996 rating decision implemented a 
September 1996 Board decision by granting a 30 percent 
disability rating for bilateral pes planus under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Accordingly, the veteran will 
only be entitled to a 50 percent rating if she has, 
bilaterally, pronounced pes planus with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe  spasm of the tendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In this regard, VA treatment records show the veteran's 
periodic complaints and treatment for bilateral foot pain.  
See VA treatment records dated in April 1997, August 1997, 
and September 1997.  The diagnosis was, among other things, 
pes planus.  Id.

At the January 1999 VA examination, the veteran complained of 
chronic foot discomfort since service.  She was given inserts 
while inservice which, along with Motrin, provided some 
relief.  She did not currently use inserts but tried to wear 
good shoes.  Since 1994, she had also had a problem with 
ankle pain.  (The appellant is receiving service connected 
compensation for her ankle disorder.)  Her foot pain was 
located through the medial aspect of the feet and arch, as 
well as along the Achillis insertion.  On examination, she 
had rather marked and rigid pes planus.  She did not go into 
varus with regard to her calcanei when on her toes.  There 
were no significant callosities, and her great toes remained 
well aligned.  Inserts were recommended.  The veteran's 
subtalar coalition was opined to be a congenital variant and 
not related to service. 

At a December 2002 VA examination the veteran complained of 
burning pain bilaterally, occasional numbness and tingling in 
the left toes, spasms in her heels, and pain primarily 
thorough the posterior aspect of her feet.  On examination 
the feet showed marked pes planus.  Her hind foot was rigid, 
and she complained of pain when walking on her toes.  Motion 
studies revealed 20 degrees of dorsiflexion, 30 degrees of 
plantar flexion, and no rotation of the hind foot with waling 
on her toes.  She did not have any abnormal callus formation.  
X-rays showed significant pes planus and degenerative changes 
throughout the mid and hind foot.  The diagnosis was a 
history of a bilateral tarsal coalition, with rigid flat foot 
deformity, and hind foot arthrosis, significantly 
symptomatic.

At a March 2005 VA examination the veteran complained of 
bilateral foot and ankle pain associated with heel weakness 
along with stiffness and swelling.  She also complained of 
periodic calf muscle cramps.  Her symptomatology was 
reportedly worse with standing and walking.  It reportedly 
improved with rest.  The veteran denied problems with lack of 
endurance, heat, or redness.  However, she complained of 
three to five flare-ups a month each lasting a few days which 
were precipitated by cold weather, prolonged walking, and 
standing.  The flare-ups reportedly caused her to lose three 
to four days a month from work.  She treated her pain with 
some success with Tylenol, Naprosyn, and/or Motrin.  She also 
used a cane during flare-ups.  While she reported that she 
wore corrective shoes with minimal improvement, she did not 
wear shoe inserts or a brace.  

On examination, she had a normal non-antalgic gait and normal 
posture.  She was unable to rise on her toes or heels due to 
pain.  Supination and pronation were limited due to pain.  
She had painful motion of the toes with no evidence of edema 
or weakness.  There was no evidence of abnormal weight 
bearing.  There was evidence of bilateral flat feet, with 
right foot Achilles tenderness, decreased tendon alignment, 
and pain on manipulation.  There was no evidence of valgus or 
instability.  The feet were described as rigid.  The 
diagnosis was bilateral pes planus, with moderate advanced 
degenerative changes of the tarsal and subtalar joints; with 
a history of talar coalition bilaterally.  Her symptoms were 
judged to range from moderate to severe.  It was opined that 
joint function would be limited by pain and fatigue following 
repetitive use.  The major functional impact was caused by 
pain, the degree of functional impairment was judged to range 
from moderate to severe.  The examiner opined that the 
appellant should consider changing her occupation to a more 
sedentary position, or secure training to permit such 
employment.

In summary, VA treatment records show the veteran's 
complaints and treatment for chronic foot pain. VA examiners 
observed problems with marked pes planus, her hind foot being 
rigid, being unable to walk on her toes and/or heels because 
of pain.  There is objective evidence of a limitation on 
supination and pronation due to pain, as well as painful toe 
motion.  The veteran also had right foot tenderness in the 
Achilles area along with decreased tendon alignment and pain 
on manipulation.  Moreover, one VA examiner opined that she 
was significantly symptomatic and another VA examiner 
characterized her problem as moderate to severe.

Despite this pathology, no examiner has ever found that pes 
planus is manifested by marked pronation.  Further, extreme 
tenderness of plantar surfaces of the feet has not been 
reported, nor has a marked inward displacement, or severe 
spasm of the tendo achillis on manipulation been noted.  
Further, no clinician has suggested that the use of 
orthopedic shoes does not improve, at least to some extent, 
the severity of the disorder.  Therefore, the preponderance 
of the evidence is against finding that the veteran's 
bilateral pes planus meets the criteria for an increased 
rating.  The claim is denied.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.27, 4.71a.

In reaching this decision the Board notes that, when 
evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain such as has been 
repeatedly complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, because the schedular 
criteria for pes planus specifically contemplates the 
existence of pain, providing a higher disability rating based 
on complaints of pain would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2005).  Therefore, DeLuca does 
not apply.

Based on the veteran's written statements to the RO and to VA 
examiners that her pes planus interferes with her obtaining 
and/or maintaining employment, the Board considered the 
application of 38 C.F.R. § 3.321(b)(1) (2005).  Although the 
veteran has described her pain as being so bad that it 
interferes with her obtaining and/or maintaining employment 
and that it causes her to lose three to four days of work a 
month, the evidence does not objectively show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There is no objective evidence that her pes planus has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  

The Board acknowledges that a March 2005 VA examiner opined 
that the claimant would benefit by changing occupations to 
one that it is more sedentary.  The Board, however, does not 
dispute the fact that this disability affects employment.  
Nevertheless, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the assignment of a compensable evaluation reflects 
that the appellant's disorders are productive of an 
impairment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  Therefore, given the lack 
of objective evidence showing unusual disability not  
contemplated by the rating schedule, the criteria for 
submission for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

This decision, of course, does not preclude the appellant 
from applying for a program of VA vocational rehabilitation 
due to her service connected disorders which may lead to her 
securing a more sedentary position of employment. 

The Board did not overlooked the veteran's and her 
representative's written statements to VA, her personal 
hearing testimony, and her statements to VA examiners.  Lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, lay statements 
as to the severity of a disability are not probative because 
lay persons are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the Board 
assigns more weight to the objective medical evidence of 
record as outlined above.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The applications to reopen a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability due to residuals of a rectus muscles transection, 
status post hysterectomy and right salpingo-oophorectomy, at 
a VA medical facility in February 1997, is denied.

An increased rating for bilateral pes planus is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


